DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180122819A) (Kim) in view of Hwang et al. (KR 20150108158A) (Hwang). 
It is noted both Kim et al. (KR 20180122819A) and Hwang et al. (KR 20150108158A) are cited in the IDS filed 04/29/2020. The Examiner has provided a machine translation of both documents. Citations to each reference may be found in the machine translations.
Regarding claims 1 and 6-10
Kim teaches a metal-organic framework fiber composite material capable of adsorbing toxic substances, including blister agents. The metal-organic framework is MOF-808 or UiO-66-NH2. See, e.g., abstract and paragraphs [0001], [0010], [0029], [0069], [0087], and [0122]. As shown in FIG. 5-7, the metal-organic framework forms a plurality of reactive projections on a surface of the fiber.
Kim does not explicitly teach a plurality of hydrophobic projections formed on the surface and the surfaces of the reactive projections. 
With respect to the difference, Hwang teaches attaching POSS nanoparticles to the surface of metal-organic framework nanoparticles in order to render the nanoparticles hydrophobic. The metal-organic framework nanoparticles include UiO-66-NH2. By modifying the metal organic framework nanoparticles to be hydrophobic, the nanoparticles are stable against moisture in the air and water resistance is improved so that the nanoparticles can maintain stability. POSS nanoparticles do not reduce active sites in the pores of the metal-organic framework. The POSS nanoparticles have a diameter of approximately 1 to 3 nm. See, e.g., abstract and paragraphs [0003-0004], [0009-0014], [0016], [0034], [0045], [0054], [0057], and [0075-0076]. 
Hwang and Kim are analogous art as they are both drawn to metal organic frameworks. 
In light of the motivation as provided by Hwang, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach POSS nanoparticles to the surface of the metal-organic framework of Kim, in order to protect the metal-organic framework from water and maintain active sites in the pores of the metal-organic framework, and thereby arrive at the claimed invention. 
Given the POSS nanoparticles have a diameter of about 1 to about 3 nanometers and attach to the surface of the metal-organic framework, it is clear the POSS nanoparticles form a plurality of hydrophobic projections formed on the surface of the reactive projections and therefore formed on the surface of the fiber. 

Regarding claim 4
Kim in view of Hwang teaches all of the claimed limitation of claim 1 above. Hwang further teaches since POSS is larger than the pore diameter of the metal-organic framework, it does not enter the pores and attaches only the surface. Therefore, the total pore volume of the metal-organic framework is not significantly reduced and therefore the active sites in the pores are not reduced. Hwang teaches the POSS has a diameter of about 1 to 3 nm depending on the cage size. Paragraphs [0012-0013], [0057], and [0065]. 
Given Hwang teaches the POSS has a diameter of about 3 nm, and given Hwang teaches the requirement the POSS is larger than the pore diameter of the metal-organic framework, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use POSS having a diameter that falls within the range of 5 nm to 10 microns as the POSS of Kim in view of Hwang, as Hwang teaches using POSS having a diameter of about 3 nm (i.e., including values above 3 nm) and as Hwang teaches the POSS particles have a diameter larger than the pore diameter (i.e., including the range of 5 nm to 10 microns), and thereby arrive at the claimed invention. 
Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The fact remains Hwang teaches the POSS particles render the metal organic framework particles hydrophobic. Therefore, the POSS particles have the same properties, i.e., hydrophobicity, as the claimed POSS projections, and are used for the same purpose as the claimed invention.

Regarding claim 5
Kim further teaches the fiber is a cotton fiber. Paragraphs [0024] and [0052]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180122819A) (Kim) in view of Hwang et al. (KR 20150108158A) (Hwang), as applied in claim 1 above, and further in view of Bohringer et al. (US 2020/0061403) (Bohringer). 
Regarding claim 2
Kim in view of Hwang teaches all of the limitations of claim 1 above, however does not explicitly teach the size of the reactive projections. 
With respect to the difference, 
Bohringer teaches a textile protective material having catalytic and/or reactive particles, provided with protective function toward chemical and/or biological noxiant and/or poison agents. The catalytic and/or reactive particles comprising a metal organic framework material. The catalytic and/or reactive particles have a mean particle size in the range from 0.005 to 0.1 mm (i.e., 5 microns to 100 micrometers). Particles of this kind have outstanding catalytic and/or reactive properties. See, e.g., abstract and paragraphs [0072-0075], [0133], and [0204]. 
Bohringer and Kim in view of Hwang are analogous art as they are both drawn to protective textile material comprising metal organic framework particles. 
In light of the disclosure of Bohringer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metal organic framework projections of Kim in view of Hwang, such that they have a mean particle size in the range from 0.005 to 0.1 mm, in order to ensure the projections have outstanding catalytic and/or reactive properties, and thereby arrive at the claimed invention. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180122819A) (Kim) in view of Hwang et al. (KR 20150108158A) (Hwang), as applied in claim 1 above, and further in view of Axtell et a. (US 2004/0009726) (Axtell). 
Regarding claim 3
Kim in view of Hwang teaches all of the limitations of claim 1 above, however does not explicitly teach the distance between reactive projections.
With respect to the difference, Axtell teaches a fiber comprising reactive/adsorptive particulates capable of detoxifying a toxic agent. The reactive/adsorptive particulates are capable of destructively absorbing hazardous chemicals. The reactive/adsorptive particulates are formed from about 1 nm to about 200 nm sized nanoparticle clusters. The nanoparticles are bonded to the surface of the fibers. The fiber is used in protective clothing. See, e.g., abstract and paragraphs [0013-0014], [0021], [0021-0025], [0048-0049], and [0051-0054]. 
	Axtell teaches the nanoparticles are attached to the textile at the effective loading and uniform requirement, while not overly occluding the nanoparticles or reducing the reactivity of the nanoparticles. The nanoparticle clusters maintain spacial distance to avoid occlusion by clumping. Paragraphs [0029], [0034], and [0087]. 
	Axtell and Kim in view of Hwang are analogous art as they are both drawn to protective textiles comprising reactive/adsorptive particulate. 
In light of the disclosure of Axtell, it therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the distance between the plurality of reactive projections on the surface of the fiber of Kim in view of Hwang, in order to achieve a suitable loading amount of reactive projections while avoiding occlusion by clumping, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180122819A) (Kim) in view of Hwang et al. (KR 20150108158A) (Hwang), as applied in claim 1 above, and further in view of Ramakrishna et al. (US 2010/0113857) (Ramakrishna). 
Regarding claims 18-19
Kim in view of Hwang teaches all of the limitations of claim 1 above, however does not explicitly teach using the metal-organic framework fiber composite material to form a woven fabric. Kim further teaches the metal-organic frame fiber composite is used to form the surface of protective clothing. Paragraphs [0036], [0054], [0070] [0086], and [0088].
With respect to the difference, Ramakrishna teaches a fiber comprising reactive/adsorptive particulates capable of detoxifying a toxic agent. The reactive/adsorptive particulates are formed from about 1 nm to about 200 nm sized nanoparticle clusters. See, e.g., abstract and paragraphs [0011-0014], [0021-0022], [0048-0049], [0051], and [0053-0054].
Ramakrishna teaches the nano-sized or micro-sized fibers are woven into a cloth that can be used to adsorb and then detoxify the toxic agent. The woven cloth is used to form protective clothing. Paragraphs [0036] and [0073].
Ramakrishna and Kim in view of Hwang are analogous art as they are both drawn to protective clothing formed from fibers comprising detoxifying particles. 
 In light of the disclosure of Ramakrishna, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an outer shell of protective clothing use a woven fiber of Kim in view of Hwang, as Ramakrishna teaches that fibers comprising adsorptive particles are capable of being woven for use in protective clothing, and as Kim in view of Hwang teaches a metal-organic framework fiber comprising particles capable of adsorbing toxic substances for use in protective clothing, and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789